           Case 3:17-cr-00386-VC Document 95 Filed 07/04/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                           Case No. 17-cr-00386-VC-2
                Plaintiff,
                                                     ORDER DENYING MOTION TO SEAL
         v.                                          WITHOUT PREJUDICE
 FABRIS,                                             Re: Dkt. Nos. 80, 87
                Defendant.



       The Court will not seal medical information that is relevant to the request for

compassionate release, unless that information is particularly sensitive (for example, a

defendant’s HIV+ status). Accordingly, the motions to seal are denied without prejudice. The

parties may file a renewed motion to seal that includes (i) a public copy of the medical records,

with sensitive or irrelevant information redacted, and (ii) a sealed copy of the records, with all

proposed redactions highlighted. The motion to seal is due by 5:00 PM PDT on July 14, 2020.

       IT IS SO ORDERED.


Dated: July 4, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
